COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


SAMUEL BUNYAN DAVIS, JR.
                                               MEMORANDUM OPINION *
v.   Record No. 1125-97-1                          PER CURIAM
                                                NOVEMBER 18, 1997
LOUISE BARCLAY DAVIS


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                  James C. Godwin, Judge Designate

            (Samuel B. Davis, Jr., pro se, on brief),
            for appellant.
            (Kenneth B. Murov; Kevin W. Grierson;
            Jones, Blechman, Woltz & Kelly, on brief),
            for appellee.



     Samuel Bunyan Davis, Jr. (husband) appeals the equitable

distribution decision of the circuit court.    Husband challenges

the sufficiency of the service, alleges Louise Barclay Davis

(wife) was subject to undue influence, and challenges the

equitable distribution award.    Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the

trial court.   See Rule 5A:27.

     Husband contends that he did not receive proper service of

the initial filings and that the pendente lite order was entered

without proper service.    Code § 20-99 provides that process and

notice in divorce cases "shall be served in this Commonwealth by

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
any of the methods prescribed in § 8.01-296 by any person

authorized to serve process under § 8.01-293."   Code § 8.01-296

provides for personal service or substituted service through

posting at the usual place of abode.   The orders entered in the

proceedings below noted that husband was not present but was duly

served.   The commissioner's report also noted that husband was

properly served.

     The record supports the findings of the court and the

commissioner that husband was properly served.   The record

reflects that husband was served with the bill of complaint on

September 18, 1995, by posted service.   Husband was served by

posting at his usual place of abode, the marital home, with

notice of the rescheduled pendente lite hearing.   He was served

with a supplemental notice of hearing for entry of the pendente

lite order, and a copy of the bill of complaint, by posting at

his residence on May 7, 1996, and was videotaped collecting the

documents served.   He was similarly personally served prior to

the commissioner's hearing.

     Moreover, husband made a general appearance in this matter

by filing objections to the commissioner's report and a motion

for summary judgment.   While the motion for summary judgment

alleges that the "first order entered in this cause . . . was

without jurisdiction and before [husband] was properly before the

court," husband's filing of objections to the commissioner's

report that did not attack the court's jurisdiction waived his



                                 2
objections to the court's exercise of personal jurisdiction.       See

Nixon v. Rowland, 192 Va. 47, 50, 63 S.E.2d 757, 759 (1951).

     Therefore, we find husband's contention that service was

insufficient and that he thereby was denied due process of law to

be without merit.

     Husband also alleges, without citation to the record, that

wife was the victim of a conspiracy between the trial judge and

wife's counsel, and that the distribution of marital assets was

not equitable.    Husband elected not to present evidence at the

hearings below.   Because no evidence supports his allegations,

husband has not demonstrated that the trial court committed

reversible error.
     Accordingly, the decision of the circuit court is summarily

affirmed.   In addition, we grant appellee's motion for attorney

fees and remand this matter to the trial judge for an assessment

of a reasonable fee.

                                                         Affirmed.




                                  3